The Supreme Court sustained the ruling of the coxxrt below in the following opinion delivered October 23, 1877:
Per Curiam.
A waiver of protest before maturity of a note is a waiver of all the steps leading to it, and includes demand, and notice of nonpayment. This, we think, is the general understanding of a waiver of protest among business men. The very purpose of the waiver is to supersede the ordinary steps and avoid both trouble and expense. To waive the mere act of the notary, and yet to suffer the duty of making demand and giving notice of its result to remain, would scarcely be thought of by business men.
The demand for the application of the deposit of $448 to this note is without equity. It was not a set off nor a counter claim of any sort while former overdue notes had an equal equity to demand application of the same to them. It constituted no defence.
Judgment affirmed.